DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	 The amendment filed November 5, 2021 is acknowledged and has been entered.  Claims 1, 2, 12, 18, and 19 have been amended.  

2.	Claims 1, 2, 5-8, 10, 12, and 16-26 are pending in the application and currently under prosecution.

Election/Restrictions
3.	As previously noted the restriction and election requirement set forth in the Office action mailed November 14, 2018 has been withdrawn in favor of rejoinder of the previously claimed subject matter according to the claims as presented by the amendment filed November 25, 2019.

4.	Newly amended claims 18-26 are directed to a plurality of different species of the invention, which are independent or distinct from the species of invention originally claimed for the following reasons:
	The originally presented claims were drawn to a plurality of different species of the invention in which the CCR5 inhibitor is one selected from those recited by claim 7, but 1  
Since Applicant has received an action on the merits for the originally presented species of the invention, it is these species of invention that have been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-26 are only being considered at present to the extent that the claims read on the species of the invention which were encompassed by the original claims and in particular by claim 7 and/or claim 8.  See 37 CFR 1.142(b) and MPEP § 821.03.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the remaining grounds of objection and rejection set forth in the previous Office action mailed August 5, 2021.2

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 62/183,058 is acknowledged.  

To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of claims 1, 2, 5, 6, 10, 12, and 16-26 is deemed the filing date of the international application (i.e., PCT/US16/38713), namely June 22, 2016.

Claim Objections
7.	Claims 18-26 are objected to because claim 18 recites, “wherein the CCR5 inhibitor is selected from […]; and pharmaceutically acceptable salts or solvates thereof In some embodiments [sic], the CCR5 compound is […] [0101] [sic] […] [0110] [sic] […]; pharmaceutically acceptable salts thereof; and a combination of two or more thereof.”  
	There appears to be multiple typographical errors in claim 18 as presented by the amendment filed November 5, 2021 and moreover the claim recites an improper Markush group.  See M.P.E.P. § 2173.05(h).
It is suggested that the latter issue may best be remedied by amending claim 18 to recite, for example, “selected from the group consisting 4,4-Difluoro-N-[(1S)-3-{(1R,3s,5S)-3-[3-methyl-5-(propan-2-yl)-4H-1,2,4-triazol-4-yl]-8-azabicyclo[3.2.1]octan-8-yl}-1-phenylpropyl]cyclohexanecarboxamide, […], and 3-[Acetyl(methyl)amino]-N-{(1S)-3-[3-exo-(4-fluoro-1H-benzimidazol-1-yl)-8-azabicyclo[3.2.1]oct-8-yl]-1-phenyl propyl}propanamide” or a pharmaceutically acceptable salt thereof (underlining for emphasis).



Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 1, 2, 5-8, 10, 12, and 16-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Beginning at page 12 of the amendment filed November 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims use the designation “C-C chemokine receptor type 5” (or “CCR5”) as the sole means of identifying the polypeptide(s) to which the claims refer.  The use of laboratory designations only to identify a particular polypeptide or a class of polypeptides renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed, as previously noted, it appears that “CCR5” may also be known by a number of other aliases that include: “CKR5”, “CD195”, “CKR-5”, “CCCKR5”, “CMKBR5”, “IDDM22”, and “CC-CKR-5”.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene.3  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “CCR5” used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met. 
Here too it is aptly noted that according to claim 1, for example, the method comprises detecting the presence of “CCR5” on circulating tumor cells in the sample acquired from the human subject, but which one?  Then, while claim 1, for example, recites administering to the subject with “CCR5” on circulating tumor cells “a CCR5 inhibitor”, but to which “CCR5” polypeptides is the claim directed?  Is the inhibitor an inhibitor of the same “CCR5” polypeptide that is present on circulating tumor cells or might it be an inhibitor of an isoform of human “CCR5” that is different from that on the circulating tumor cells?  
Once again it is suggested that this issue might best be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
Applicant’s arguments pertaining to this issue are noted and although given careful consideration have not been found persuasive for the reasons provided above.
In addition, it is noted that as explained in the preceding Office action Lau et al. (J. Biol. Chem. 2015 Apr 24; 290 (17): 11041-51) reports the finding that the specificity of a given CCR5 inhibitor is conferred by a single amino acid residue; see entire document (e.g., the abstract).  Similar findings have been reported by Billick et al. (J. Virol. 2004 Apr; 78 (8): 4134-44).  Given such findings it is apparent that the identities of the “CCR5” polypeptides to which the claims are directed is very important both in terms of identifying the cancer that is amenable to treatment using a given inhibitor and the inhibitor that should be used in each case (depending upon the identity of the CCR5 polypeptide).  
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention4.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claims 1, 2, 5-7, 10, 12, and 16-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 15 of the amendment filed November 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
To begin, the specification merely describes with any of the requisite clarity and particularity necessary a method of treating metastatic human breast cancer cells with an effective amount of maraviroc or vicriviroc to inhibit the migration and invasion of the cells through a Matrigel™-coated membrane in vitro (see, e.g., Figure 3).  The description of this method might at best support a claim to a method of treating breast cancer expressing CCR5 in a human patient, said method comprising administering to the patient an effective amount of maraviroc or vicriviroc to inhibit the migration and invasion of the cancer cells and metastasis of the cancer; but it would not be viewed as adequate to support the far broader subject matter encompassed by the instant claims since, for example, there is no evidence to support the assertion that maraviroc or vicriviroc or any other “CCR5 inhibitor” can be effectively used to treat any given type of cancer, even if the cancer expresses “CCR5”.  This is because the art is highly unpredictable and it cannot be presumed a priori that maraviroc or vicriviroc, for example, will act to inhibit the migration and invasion of any and all cancer cells expressing CCR5 to thereby inhibit metastasis.  Moreover, it cannot be predicted whether any other “CCR5 inhibitor” that may be known or discovered will be found to be effective to inhibit an activity or biologic function of a human “CCR5” polypeptide and/or whether when it is administered to a human having cancer expressing CCR5 it will be effective to treat the cancer.  So, then, while the claims are drawn to a method which is perhaps intended for use in treating any given type of cancer in a subject with cancer by administering to the subject “a CCR5 inhibitor”, due to the unpredictable nature of the art, the disclosure of Applicant’s finding that the migration and invasion of the metastatic human breast cancer cells through a Matrigel™-coated membrane in vitro is inhibited by maraviroc or vicriviroc would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, particularly since the inhibitor according to claim 1, for example, is a substance that is not described with any of the requisite clarity and particularity to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.  Only according to claims 7, 8, and 22 is the inhibitor maraviroc or vicriviroc or according to claim 7, for example, some other compound with a known structure; otherwise the inhibitor is not necessarily known and may not have been described or discovered.  In some instances (e.g., claim 1) the “CCR5 inhibitor” is only described by its function alone (i.e., it must somehow act to inhibit some unspecified activity or function of “CCR5”).  Previously it might have been surmised that the inhibitor by whatever possible mechanism must act to inhibit an activity or function of CCR5 so as to treat cancer; however, as the claims are presently amended, the claimed invention is not necessarily intended for use in treating cancer5 and so there may not even be a functional attribute that is shared by members of the plurality of materially and structurally disparate “CCR5 inhibitors” encompassed by the claims (apart from their capability of inhibiting some unspecified activity or function of “CCR5”).  In any case, since the inhibitor need not be composed of any particular material or have any particular structure, there is no correlation between any one particularly identifying material or structural feature that is shared by at least a substantial number of the members of the genus of “CCR5 inhibitors” that must be used in practicing the claimed invention and their common inhibitory activity.  As a consequence it is submitted that one skilled in the art could not immediately envisage, recognize, or distinguish at least a substantial number of the “CCR5 inhibitors” to which the claims are directed.   
Here again Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of “CCR5 inhibitors” that are suitably and effectively used in practicing the claimed invention to achieve any particular objective (e.g., the treatment of any given type of cancer in a human subject).  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a method comprising administering to a subject an unspecified substance having the ability to inhibit an unspecified activity or function of “CCR5”, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to inhibit an activity of CCR5, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a material or substance that has the ability to inhibit an activity of “CCR5”, which can be used in practicing the claimed invention to achieve the claimed objective; without such a material or substance, it is impossible to practice the invention.
It cannot be predicted a priori whether any given substance inhibits an activity or function of “CCR5” just because maraviroc, for example, inhibits binding of human CCR5 to a ligand thereof.  The ability of any given material or substance to inhibit an activity or function of “CCR5” and to be useful in treating any given type of cancer in a subject must be determined empirically.
Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify a material or substance that might be used in practicing the claimed invention by screening pluralities of different materials or substances to determine which, if any, are capable of inhibiting an activity of “CCR5” and which of those are capable of being used to achieve a particular objective (e.g., the treatment of cancer in a subject), it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of agents to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a material or substance that can be used as an agent to inhibit of an activity of “CCR5” and in turn be used to achieve a particular objective, whatever that may be (e.g., the treatment of any given type of cancer in a human subject). 
However, because it is entirely unclear which activity or function of “CCR5” must be inhibited, if it is to be suitably and effectively used in practicing the claimed invention, it is reasonable to submit that it is not even possible to identify those substances that are suitably and effectively used.  What is that the inhibitor must actually do?  For example, if the objective of practicing the claimed invention were to be the treatment of breast cancer, what specific activity or biologic function of “CCR5” must the inhibitor be capable of inhibiting such that that objective might be met?  As noted above, the specification describes the inhibition of the migration and invasion of human breast cancer cells through a Matrigel™-coated membrane in vitro in the presence of maraviroc or vicriviroc (see, e.g., Figure 3), but it must not be presumed that the inhibitor to which the claims is directed is a substance that functions in this same manner.  
Once again, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Here, too, it seems relevant to again advise Applicant that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention, but for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  Accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because, in this instance, the claims encompass a genus of substances having the ability to inhibit an activity of “CCR5”, so as to be effectively used to treat cancer in a subject, but which otherwise vary considerably, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
The specification describes a few inhibitors of human CCR5, which include most notably maraviroc and vicriviroc,6 but these inhibitors are not reasonably considered representative of the genus of “CCR5 inhibitors” to which the claims are directed.  This, as explained, is largely because the claimed inhibitor need not be composed of any particular material, have any particular structure, or act by any one particular mechanism to inhibit any one particular activity or function of “CCR5”.
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Again, while one could potentially test a plurality of different substances to identify any that have the requisite functional characteristics of the claimed inhibitor, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed “CCR5 inhibitors” would be left for subsequent inventors to complete.  
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method to treat cancer in a subject.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “CCR5 inhibitor” but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993).
Turning briefly again to claims 7 and 8, which are directed to particular “CCR5 inhibitors” that include but are not limited to maraviroc and vicriviroc, as noted, it appears that these two compounds are the only ones that are described by this application as actually having the capability of inhibiting migration and invasion of metastatic breast cancer cells (see, e.g., Figure 3).  Quite possibly the other compounds to which claim 7 is directed may not have the functional characteristics of either maraviroc or vicriviroc and may not be found to inhibit metastatic tumor cell migration and/or invasion.  Therefore, at best, given the disclosure, it would only be obvious to try to practice the claimed invention to treat cancer in a subject using one of the “CCR5 inhibitors” other than maraviroc and vicriviroc, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Addressing one other issue, claim 25 is directed to “a PARP inhibitor”.  This agent is described by function alone.  As discussed at length above such a description lacks the requisite clarity and particularity necessary to convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.
At page 12 of the amendment filed May 20, 2021 Applicant previously traversed the propriety of maintaining this ground of rejection arguing that a skilled artisan would readily recognize that the inventors were in possession of the claimed methods of identifying and treating CCR5 inhibitor-susceptible cancer at the time of filing because the specification clearly and unambiguously define a substantial number of species of CCR5 inhibitors such that the genus of CCR5 inhibitors is adequately defined.
As explained previously it is not agreed that the specification so adequately describes the claimed invention to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, as opposed to merely bidding the artisan complete the inventive process by discovering which of “CCR5 inhibitors”, including the particularly named inhibitors as recited by claim 7, for example, are suitably and effectively used.7  The reasons why the specification would not reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application have been discussed at length above.  Applicant has provided no sound scientific reasoning to rebut the position that has been taken and in particular has failed to explain why the disclosure of the finding that maraviroc or vicriviroc are capable of inhibiting the migration and invasion of the cells through a Matrigel™-coated membrane in vitro (see, e.g., Figure 3) would reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application, where the claimed invention is not so limited and is instead a method with no specific objective comprising administering to the subject a substance that is simply described as being “a CCR5 inhibitor”.  Moreover Applicant has provided no factual evidence to support the assertion that maraviroc and vicriviroc  or any other “CCR5 inhibitor”, known or yet to be discovered, will be found to be capable of inhibiting any activity or function of “CCR5” in a human subject, such that it is suitably and effectively used in practicing the claimed invention to achieve whatever objective might be sought (e.g., the treatment of any given type of cancer).  Due to the fact that the known “CCR5 inhibitors” have structures that differ rather substantially from those of maraviroc and vicriviroc, it cannot be presumed that each will be found to be the functionally equivalent of maraviroc or vicriviroc (and perhaps capable of inhibiting migration and invasion of any given type of cancer cells).8  
Illustrating the unpredictable nature of the art, it is again noted that Lau et al. (J. Biol. Chem. 2015 Apr 24; 290 (17): 11041-51) reports the finding that the specificity of a given CCR5 inhibitor is conferred by a single amino acid residue; see entire document (e.g., the abstract).  This reports underscores the unpredictable nature of the art and emphasizes the need for empirical determination of the capability of any given “CCR5 inhibitor” to not only inhibit a particular “CCR5” polypeptide in any given human subject but also to function as necessary to have whatever effect might be sought by the practice of the invention (e.g., the treatment of cancer).  Applicant is again reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  As discussed, there is in fact such unpredictability and as a consequence it cannot be presumed a priori that any given type of cancer in any given human subject may be effectively treated using the claimed invention by administering to the subject a substance that is simply described as being “a CCR5 inhibitor” or even one of the particular compounds to which claim 7, for example, is directed. 
In further support of the position taken herein that due to the fact that the known “CCR5 inhibitors” have structures that differ substantially from those of maraviroc and vicriviroc, it should not be presumed that each will be found to be the functionally equivalent of maraviroc or vicriviroc, Kang et al. (J. Biol. Chem. 2012 May 11; 287 (20): 16499-509) teaches describes a CCR5 inhibitor that despite binding to the transmembrane pocket of CCR5 acts by a mechanism that is distinct from that of maraviroc; see entire document (e.g., the abstract).  Accordingly it is submitted again that none of the known “CCR5 inhibitors” should be presumed a priori to be the functional equivalent of maraviroc or vicriviroc.  The identity of the compounds other than maraviroc and vicriviroc, which may be used to inhibit the migration and invasion of human breast cancer cells through a Matrigel™-coated membrane in vitro or to treat cancer in a human subject must be determined by empirical testing, but again the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for identifying a “CCR5 inhibitor” that is suitably and effectively used in practicing the invention.
Once again Applicant is reminded that the purpose of the written description requirement is to state what is needed to fulfill the enablement criteria and if the written description fails to communicate that which is needed to enable the skilled artisan to make and use the claimed invention then the written description requirement has not been met.  Here one skilled in the art could not immediately envisage, recognize, or distinguish at least a substantial number of the genus of “CCR5 inhibitors” that are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective because the vast majority of its members are described by their function alone (i.e., the ability to inhibit “CCR5”, albeit some unspecific activity or function thereof).  As a consequence the specification does not describe the claimed invention with the requisite clarity and particularity that is necessary to state what materials are needed to fulfill the enablement criteria and therefore the claims merely bid one skilled in the art to complete the inventive process by discovering the identities of a substantial number of the “CCR5 inhibitors” that can be used.
The same may be said of the “PARP inhibitors”, which are to be used in practicing the invention according to claim 25.  These inhibitors need not be composed of any particular material or have any particular structure or function to inhibit “PARP” by any one particular mechanism.  Consequently it would not be possible to immediately envisage, recognize, or distinguish at least a substantial number of the genus of “PAPR inhibitors” that are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.  Furthermore, it cannot be presumed that any given inhibitor of a “PARP” occurring in one subject (e.g., a human) will also function to inhibit “PARP” in a different subject (e.g., a dog).  This is because the art is unpredictable.  The “PARP inhibitors” that are suitably and effectively used are only identifiable by empirically testing each and every candidate to determine which, if any, are capable of being used to inhibit “PARP” in a given subject and if effectively used in combination with “a CCR5 inhibitor” to treat any given type of cancer in the subject.  
For additional clarity it is noted that there is a distinction between a disclosure that might constitute a description sufficient to anticipate or render obvious the claimed subject matter and a disclosure that adequately describes whole of the claimed invention.  The two are not the same.  “As the court pointed out, ‘the description of a single embodiment of broadly claimed subject matter constitutes a description of the invention for anticipation purposes ..., whereas the same information in a specification might not alone be enough to provide a description of that invention for purposes of adequate disclosure....’ Id. at 970, 169 USPQ at 797 (citations omitted)”.  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 U.S.P.Q.2d 1111, 1115 (Fed. Cir. 1991).  Therefore, while the specification teaches treating cancer comprising administering to a human patient having cancer expressing CCR5 an effective amount of maraviroc or vicriviroc to inhibit the metastasis of the cancer, as does the prior art, the disclosure thereby, although it would be viewed as sufficient to anticipate or render obvious the claimed subject matter, if it were prior art, does not adequately describe the whole of the claimed invention.  
Beginning at page 15 of the most recent amendment filed November 5, 2021 Applicant has again traversed the propriety of maintaining this ground of rejection noting that the invention is whatever is now claimed and that this application sufficiently describes the claimed invention such that one ordinarily skilled in the art would recognize Applicant possessed at the time the application was filed that same invention.
In response, it is immediately evident given the facts that inasmuch as the invention is whatever is now claimed this application fails to adqueately describe the claimed invention with any of the requisite clarity and particularity necessary to permit the skilled artisan to immediately recognize that which is now claimed.  The many reasons why this is true have been discussed above, but in part, and here only briefly, the description of the “CCR5 inhibitor” that is suitably and effectively used in practicing the claimed invention is not described except only loosely by its function.  However since it is not evident what activity or function of CCR5 must be inhibited, it would not even be possible to screen pluralities of materially and structurally disparate substances to determine which of those, if any, are capable of inhibiting an activity or function of CCR5 that makes those same substances suitable for use in practicing the claimed invention for whatever purpose may be intended.  Even so, if it were presumed that the inhibitor must be capable of acting to inhibit the metastasis of the cancer that afflicts the subject, because the inhibitor need not be composed of any particular material or have any particular structure or function by any one particular mechanism, it most certainly could not be envisaged, recognized, or distinguished on the basis of the description provided.  This is in part because the specification only describes the inhibition of the migration and invasion of human breast cancer cells through a Matrigel™-coated membrane in vitro in the presence of maraviroc or vicriviroc and it should not be presumed that the inhibitor to which the claims is directed is a substance that functions in this same manner or that any given “CCR5 inhibitor” that may be found or used including any of those particularly named (apart from maraviroc and vicriviroc) will have the capability necessary to be used effectively in practicing the claimed invention for whatever purpose (e.g., the treatment of any given type of cancer in a human subject).  Maraviroc and vicriviroc are not reasonably held to be representative of the genus, as a whole, of materially, structurally, and mechanistically disparate inhibitors of some unspecified activity or biologic function of CCR5.  Then, although the specification discloses Applicant’s speculation that any of a relatively large number of other “CCR5 inhibitors” are suitably and effectively used, it seems that this is very unlikely given the fact that it is not even clear what effect it is that must be achieved.9  Nevertheless, at first glance, it appears that the particular compounds listed by the disclosure have markedly different structures and it is not evident that any one or more is reasonably held to be representative of the whole or why that might be the case.  So, for example, while the specification discloses the inhibition of the migration and invasion of human breast cancer cells through a Matrigel™-coated membrane in vitro in the presence of maraviroc or vicriviroc, why should it be presumed that any of the other compounds to which claim 7, for example, is drawn will have the same functionality?  It is entirely unclear.  The specification does not describe a correlation between any one particularly identifying structural feature that is shared by at least most members of the genus of “CCR5 inhibitors” and any one particularly identifying functional feature that is common among members of the genus.  Which feature is it that is shared by members of the genus, which should be recognized as being a feature that accounts for the ability of each member to function suitably and effectively in practicing the claimed invention?  Since there does not appear to be one described by this application, it is not understood how or why the specification should be regarded as adequately descriptive of the claimed invention.  How is it that a skilled artisan might immediately envisage, recognize, or distinguish the “CCR5 inhibitors” that are to be used in practicing the claimed invention, apart from empirically determining which of the particularly named substances are suitably and effectively used to achieve a sought-after objective such as the treatment of a given type of cancer?
The fact that it cannot be predicted whether each and every one of the particular compounds listed by the specification will be found to be suitably and effectively used in practicing the claimed invention, depending of course upon what objective must actually be met, is evident given that even maraviroc and vicriviroc are not equivalents of one another.  Of the two only maraviroc has been approved for clinical use as a CCR5 inhibitor.10  In clinical trials, despite its ability to act as a noncompetitive allosteric antagonist of CCR5, it was determined that vicriviroc lacked efficacy.  Thus, it is should be apparent that it should not be presumed a priori that any given “CCR5 inhibitor” is suitably and effectively used in practicing the claimed invention just because the specification describes the inhibition of the migration and invasion of human breast cancer cells through a Matrigel™-coated membrane in vitro in the presence of maraviroc or vicriviroc.   
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

13.	Claims 1, 2, 5-7, 10, 12, and 16-26 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using a method of treating cancer comprising administering to a human patient having cancer expressing CCR5 an effective amount of maraviroc to inhibit the metastasis of the cancer, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 23 of the amendment filed November 5, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice11), it cannot be practiced without undue experimentation.
In addition, it is submitted that it cannot be presumed that just because maraviroc may be used to inhibit binding of CCR5 to a ligand thereof and thereby inhibit breast cancer cells migration and invasion that any other material or substance, even if capable of inhibiting an activity or function of CCR5, will also be found to be capable of inhibiting migration and invasion of tumor cells.
Furthermore just because the migration and invasion of metastatic breast cancer cells expressing CCR5 is inhibited in vitro in the presence of maraviroc, it cannot be presumed that any given tumor cell will also be found to express CCR5 and will be susceptible to an inhibitor of CCR5.  
Addressing claim 12 in particular, the claimed invention is a method of identifying and treating a cancer in a subject by identifying the cancer in the subject as “susceptible to a CCR5 inhibitor when CCR5 is found to be present on the circulating tumor cells” in the subject, but it cannot be presumed that just because a tumor cell expresses CCR5 any given substance that inhibits some unspecified activity or biologic function of CCR5 will be effectively used to treat the cancer in a subject.  Therefore it is submitted that one cannot practice the claimed invention by identifying the cancer in the subject as “susceptible to a CCR5 inhibitor” simply because it is found that CCR5 is present on the circulating tumor cells in the subject.
In this instance it is submitted that the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “a CCR5 inhibitor, which acts to inhibit an activity or function of “CCR5” and which can be used to treat cancer in a subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Applicant previously argued that the specification teaches a number of different “CCR5 inhibitors” and that Jiao et al. and Aldinucci et al., both of which were published after the filing date of this application,12 teach additional inhibitors, but the claims are not so limited.  Thus it is submitted that the claims merey bid one skilled in the art to complete the inventive process by discovering which substances are capable of acting as “CCR5 inhibitors” and which of those can be used in practicing the claimed invention to perhaps treat any given type of cancer in any given subject; but extending such an invitation to the skilled artisan and showing the skilled artisan how the claimed invention is to be practiced without undue experimentation are not the same.  The experimentation necessary to discover the identities of a substantial number of substances that are only described by this application as being capable of inhibiting “CCR5”, which are suitably and effectively used in practicing the claimed invention to treat any given type of cancer in any given subject, is not routine but complex and challenging.  Just consider the vast number of man-hours spent and expense that have already been incurred by a large number of investigators in the pursuit of finding “CCR5 inhibitors” for use in treating HIV, which is evident given the readily available literature on the subject; the pursuit of finding CCR5 inhibitors” for use in treating cancer will be no different.   
At pages 23-25 Applicant has again traversed the propriety of maintaining this ground of rejection arguing, in part, that the claimed invention could be practiced without undue experimentation because the need to identify “CCR5 inhibitors” that are suitably and effectively used in practicing the claimed invention would not require undue experimentation given the vast number of man-hours already spent by others to identify the CCR5 inhibitors that have previously been described.
Applicant’s arguments have been carefully considered but not found persuasive for the reasons provided above.  For example, the claims are not solely directed to particular, known “CCR5 inhibitors” such maraviroc, but rather to any substance that is described by this application as being capable of inhibiting some unspecified activity or function of CCR5. 
Considering all of the facts it is submitted that at best this application is only reasonably enabling of the use of a method of treating cancer comprising administering to a human patient having cancer expressing CCR5 an effective amount of maraviroc to inhibit the metastasis of the cancer and even then most likely only breast cancer.13
Lastly, if the objective of practicing the claimed invention were to be the treatment cancer in a human subject, although none of the claims presently recite such an objective, it would stand to reason that one would not proceed by administering to the subject a compound, which although known to be a noncompetitive allosteric CCR5 antagonist, is likely to cause cancer or at least increase risk of the development of the cancer.  Therefore, while the USPTO is not the FDA, and although the preceding Office action indicated that the specification is reasonably enabling of a method of treating cancer comprising administering to a human patient having cancer expressing CCR5 an effective amount of vicriviroc to inhibit the metastasis of the cancer, in light of reports that the administration of vicriviroc to human subjects demonstrated potent virologic suppression but was accompanied by an increase in liver malignancies,14 which is believed to be the predominant reason why vicriviroc has not been approved for clinical use, it is now submitted that at best the specification is only reasonably enabling of the use of a method of treating cancer comprising administering to a human patient having cancer expressing CCR5 an effective amount of maraviroc to inhibit the metastasis of the cancer.  To be clear, while FDA approval is not a requirement for patentability, logically, it would make very little sense to treat cancer using an agent that apparently causes cancer.  Therefore, as of the filing date sought by Applicant, it is submitted that it would have been possible to practice the claimed invention to treat cancer without undue experimentation, if the CCR5 inhibitor chosen for use were vicriviroc, because the skilled artisan would not merely be required to perform routine experimentation using conventional methodology to determine optimally safe and effective dosages and schedules for administration of vicriviroc in practicing the claimed invention to provide therapeutic benefit to the cancer patient.            
In conclusion, although Applicant’s arguments have been given careful consideration, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

15.	Claims 1, 2, 5, 7, 8, 10, 12, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 14 of U.S. Patent No. 9,453,836.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-8 and 14 of U.S. Patent No. 9,453,836 are drawn to a method of treating a subject who has or is at risk for metastasis of a basal breast cancer, the method comprising: 
(a) providing a tumor sample from the subject; 
(b) measuring the level of expression of CCR5 in the sample, wherein the measuring is performed by:
(i) an RNA-based assay selected from the group consisting reverse transcription polymerase chain reaction or a microarray assay; or 
(ii) an immunoassay selected from the group consisting of immunohistochemical staining or fluorescence activated cell sorting; 
(c) comparing the expression level of CCR5 in the tumor sample with the expression level of CCR5 in a control sample; 
(d) detecting an elevated expression level of CCR5 in the tumor sample as compared to the expression level of CCR5 in a control sample; and 
(e) administering a small-molecule CCR5 antagonist to the subject with elevated expression level of CCR5 in the tumor sample when compared to the expression level of CCR5 in a control sample, wherein said CCR5 antagonist is selected from maraviroc and vicriviroc, wherein according to claim 14 the tumor sample comprises a tumor cell in the circulatory or lymphatic system.
Accordingly the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
At pages 25 and 26 of the amendment filed November 5, 2021 Applicant has argued that the claimed invention is not an obvious variant of the invention claimed by the patent.
Applicant’s argument has been carefully considered but not found persuasive for the reasons indicated above.

16.	Claims 1, 2, 5, 7, 8, 10, 12, and 16 are directed to an invention not patentably distinct from claims 1-8 and 14 of commonly assigned U.S. Patent No. 9,453,836.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection of claims 1, 2, 5, 7, 8, 10, 12, and 16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 14 of U.S. Patent No. 9,453,836.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 9,453,836, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

17.	Claims 1, 2, 5-8, 10, 12, 16, and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No. 16/363,981.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-21 of the copending application are drawn to a method for treating CCR5-expressing cancer and/or managing metastasis thereof in a subject comprising administering to the subject an effective amount of a CCR5 antagonist or more particularly either maraviroc or vivriviroc to inhibit colonization of organs and tissues distal to the site of the primary lesion by the CCR5-expressing cancer cells in the circulatory system15.  According to claim 11, for example, the method comprises identifying the CCR5-expressing cancer cells as being enriched for CCR5 expression by FACS analysis and as being suitably treated using the claimed method on the basis of the level of expression of CCR5 by the cancer cells in a biological sample.  According to claim 14, for example, the cancer is either breast cancer or prostate cancer.  Then claim 22 is drawn to a method for identifying a cancer in a subject that is suitably treated using the claimed method for treating CCR5-expressing cancer and/or managing metastasis thereof in a subject and comprises the steps of identifying whether a cancerous tissue is enriched for CCR5 expression and administering to the subject an effective amount of a CCR5 antagonist or more particularly either maraviroc or vivriviroc to inhibit colonization of organs and tissues distal to the site of the primary lesion by the CCR5-expressing cancer cells in the circulatory system.  Accordingly the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
At pages 25 and 26 of the amendment filed November 5, 2021 Applicant has argued that the claimed invention is not an obvious variant of the invention claimed by the copending application.
Applicant’s argument has been carefully considered but not found persuasive for the reasons indicated above.

18.	Claims 1, 2, 5-8, 10, 12, 16, and 17 are directed to an invention not patentably distinct from claims 1-22 of commonly assigned copending Application No. 16/363,981.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection of claims 1, 2, 5-8, 10, 12, 16, and 17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No. 16/363,981.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/363,981, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

19.	Claims 1, 2, 5, 7, 8, 10, 12, and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15, 16, 18-24, and 26-30 of copending Application No. 15/275,050.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 15, 16, 18-24, and 26-30 of the copending application are drawn to a method reducing metastasis of breast cancer in a subject comprising administering to the subject an effective amount of a CCR5 antagonist or more particularly either maraviroc or vivriviroc to inhibit colonization of organs and tissues distal to the site of the primary lesion by the CCR5-expressing cancer cells in the circulatory system16.  According to claim 22, the method further comprises identifying the subject as being at risk for developing metastases on the basis of the level of expression of CCR5 by the cancer cells in a biological sample by measuring the level of expression of CCR5 in the sample.  Accordingly the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
At pages 25 and 26 of the amendment filed November 5, 2021 Applicant has argued that the claimed invention is not an obvious variant of the invention claimed by the copending application.
Applicant’s argument has been carefully considered but not found persuasive for the reasons indicated above.

20.	Claims 1, 2, 5, 7, 8, 10, 12, and 16 are directed to an invention not patentably distinct from claims 15, 16, 18-24, and 26-30 of commonly assigned copending Application No. 15/275,050.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection of claims 1, 2, 5, 7, 8, 10, 12, and 16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15, 16, 18-24, and 26-30 of copending Application No. 15/275,050.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 15/275,050, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

21.	Claims 1, 2, 5-8, 10, 12, and 16-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5-8, 10, 12, 16-26 of copending Application No. 16/985,924.  
The claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
At pages 25 and 26 of the amendment filed November 5, 2021 Applicant has argued that the claimed invention is not an obvious variant of the invention claimed by the copending application.
Applicant’s argument has been carefully considered but not found persuasive for the reasons indicated above.

22.	Claims 1, 2, 5-8, 10, 12, and 16-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No. 16/363,981.  
Claims 1-21 of the copending application are drawn to a method of treating, preventing, or managing metastasis of CCR5-expressing cancer cells in a subject, comprising administering a therapeutically effective amount of a CCR5 antagonist to the subject; and claim 22 is drawn to a method for identifying a cancer in a subject or a subject subpopulation suitable for treatment with a CCR5 antagonist to treat, prevent, or manage metastasis of CCR5-expressing cancer cells comprising identifying whether a cancerous tissue is enriched for CCR5 and CCL5 expression relative to a counterpart healthy tissue and administering a therapeutically effective amount of a CCR5 antagonist to the subject.
Claims 1-21 do not recite the method comprises detecting circulating tumor cells in the subject that express CCR5, but it would have been obvious to do so in order to determine if the method of treating cancer is likely to be effective – if the tumor cells in circulation do not express CCR5 it is unlikely the method will be effective to inhibit metastasis.  
Regarding claim 22, it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
At pages 25 and 26 of the amendment filed November 5, 2021 Applicant has argued that the claimed invention is not an obvious variant of the invention claimed by the copending application.
Applicant’s argument has been carefully considered but not found persuasive for the reasons indicated above.

23.	Claims 1, 2, 5-8, 10, 12, and 16-26 are directed to an invention not patentably distinct from claims 1-22 of commonly assigned copending Application No. 16/363,981.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/363,981, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.



New Grounds of Rejection
Claim Rejections - 35 USC § 112
24.	Claims 1, 2, 5-8, 10, 12, and 16-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claims 1, 2, 5-8, 10, 12, and 16-26 are indefinite for the following reasons:
(a)	Claims 1, 2, 8, and 10 are indefinite because claim 1, as presently amended, recites, “[a] method for a human subject with cancer”, but what does this mean?  What is it that is regarded as the invention?  Is the invention a method for treating cancer in a human subject?  It seems it may or may not be – i.e., the purpose of the claimed invention cannot be ascertained.17  Clearly, whatever it may actually be, it is intended for a human subject with cancer, but because it is not clear what objective must be met in practicing the claimed invention it is submitted that the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the clarity and particularity necessary to permit the artisan to determine infringing subject matter.  If, for example, the method is not a method intended for use in treating the cancer, then, how might ever be determined if the invention has been successfully practiced?  Moreover, if, as it seems, the invention is not actually a method for treating cancer, but a method for a human subject with cancer having some other unspecified objective, how might the Office ever be able to assess whether or not the claimed invention is adequately described and reasonably enabled by the disclosure?  As explained above, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
(b)	Claims 12, 16, and 17 are indefinite because claim 12, as presently amended, recites, “[a] method of identifying a cancer in a human subject as susceptible to a C-C chemokine receptor type 5 (“CCR”) inhibitor and providing a CCR5 inhibitor to the human subject, where the claim only recites a step of identifying the cancer as susceptible to a CCR5 inhibitor and not a step of “providing a CCR5 inhibitor to the human subject”.  The method comprises administering to the human subject a CCR5 inhibitor but is this step the same as providing a CCR5 inhibitor to the human subject?  What does it mean to “provide” an inhibitor to the subject?  Certainly one might provide something to a subject without administering it to the subject.  Then, too, looking to the specification for guidance, it is noted that the only pertinent disclosure is one that discloses that methods for improving the efficacy of a therapeutic treatment comprising administering a CCR5 inhibitor to a patient and “providing” a further administration to said patient of a second therapeutic treatment targeting cancerous cells (paragraph [0021]).  Anyway it is not entirely clear if by administering to the subject the inhibitor it should be understood that one “provides” the inhibitor to the subject and therefore it cannot be determined if the objective as recited by the preamble is necessarily met by the practice of the recited method steps.18
(c)	Claims 18-26 are indefinite because claim 18, as presently amended, recites, “[a] method for a human subject with cancer”, but what does this mean?  What is it that is regarded as the invention?  Is the invention a method for treating cancer in a human subject?  It seems it may or may not be – i.e., the purpose of the claimed invention cannot be ascertained.19  Clearly, whatever it may actually be, it is intended for a human subject with cancer, but because it is not clear what objective must be met in practicing the claimed invention it is submitted that the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the clarity and particularity necessary to permit the artisan to determine infringing subject matter.  If, for example, the method is not a method intended for use in treating the cancer, then, how might ever be determined if the invention has been successfully practiced?  Moreover, if, as it seems, the invention is not actually a method for treating cancer, but a method for a human subject with cancer having some other unspecified objective, how might the Office ever be able to assess whether or not the claimed invention is adequately described and reasonably enabled by the disclosure?  As explained above, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.

25.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

26.	Claim 8 is rejected under 35 U.S.C. 112(d) as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	Claim 8 is drawn to the method of claim 7, wherein in one embodiment the CCR5 inhibitor is vicriviroc.  Claim 7 is drawn to the method according to claim 1, wherein the CCR5 is any of a plurality of different CCR5 inhibitors, none of which is vicriviroc.20  Therefore, claim 8 does not further limit the subject matter of the preceding claim. 
	It is suggested that this issue may be remedied by amending claim 8 to depend from claim 1.

27.	Claim 20 is rejected under 35 U.S.C. 112(d) as failing to specify a further limitation of the claimed subject matter of a preceding claim.
Claim 20, which depends from claim 18, recites, “wherein detecting the presence of CCR5 on circulating tumor cells comprises contacting an antibody that binds to CCR5 with a population of circulating tumor cells and detecting the bound antibody to determine the presence of CCR5 on circulating tumor cells”.  This same limitation is recited by the preceding claim and therefore claim 20 does not further limit the subject matter of the preceding claim.
It is suggested that this issue may best be remedied by canceling claim 20.

28.	Claim 22 is rejected under 35 U.S.C. 112(d) as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	Claim 22 is drawn to the method of claim 18, wherein in one embodiment the CCR5 inhibitor is vicriviroc.  Claim 18 is directed to a plurality of different CCR5 inhibitors, but none of which is vicriviroc.21  Therefore, claim 22 does not further limit the subject matter of the preceding claim. 
	It is suggested that this issue may be remedied by amending claim 8 to depend from claim 1.

29.	Claims 1, 2, 5-7, 10, and 18-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
	Claims 1 and 18 have been amended so as to be drawn to “[a] method for a human subject with cancer”.  The original claims were drawn to a method of treating a subject with cancer.  In the case of the original claims it might have been presumed that the method is intended to treat the cancer in the subject with cancer, but with regard to the present claims it is not clear what purpose must be met by the practice the claimed invention is according to the claims is intended for use in human subjects having cancer but not necessarily for use in treating (either the human or the cancer in the human).  If the invention is not a method of treatment then what is it?  It is not clear but it is submitted that the amendment of claims 1 and 18 to recite, “[a] method for a human subject with cancer”, as opposed to “[a] method of treating” has introduced new concepts that are not adequately supported by the original specification, including the claims.  Again, the original claims were drawn to methods of treatment, not methods for human subjects, which might be used to achieve any given sought-after effect or objective; and similarly it appears that the disclosure describes the invention only as a method of treatment and not a method having no particular or specified purpose, provided it is used somehow “for a human subject”.22  For these reasons it is submitted that the amendment has violated the written description requirement set forth under 35 U.S.C. § 112(a) by introducing new matter. 

Claim Rejections - 35 USC § 103
30.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

31.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

32.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

33.	Claims 1, 2, 7, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being obvious over Shen et al. (Oncol. Rep. 2014 Feb; 31 (2): 800-6) in view of Pantel et al. (Oncogene. 2016 Mar 10; 35 (10): 1216-24; electronically published June 8, 2015).
Shen et al. teaches the CCL5/CCR5 axis contributes to the perineural invasion of human salivary adenoid cystic carcinoma; see entire document (e.g., the abstract).  Shen et al. discloses that CCR5 and its ligand CCL5 are expressed by salivary adenoid cystic carcinoma cells and the expression of CCR5 was significantly associated with the perineural invasion (PNI) activity of salivary adenoid cystic carcinoma cells (see, e.g., the abstract).  Shen et al. reports the finding that maraviroc effectively blocks the migration, invasion and PNI activity of salivary adenoid cystic carcinoma cells (see, e.g., the abstract).  In addition, Shen et al. teaches the use of both immunofluorocytochemistry and flow cytometry to assess the expression of CCR5 by cancer cells (see, e.g., page 801).  Shen et al. teaches that either method of detection involves contacting the cells with an antibody that specifically binds to CCR5 (see, e.g., page 801).
Shen et al. does not expressly teach the acquisition of a “liquid biopsy” or a sample of blood from the subject to detect the presence therein of circulating tumor cells (CTCs), but nevertheless it was well known as of the effective filing date of the claimed invention that CTCs are tumor cells found in circulation (in the blood) of patients with solid tumors, which function as a seed for metastases.23
While it is not improper to rely upon knowledge generally available to the artisan of ordinary skill in the art, to solidify  the point, Pantel et al. teaches circulating tumor cells (CTCs) are cells that are shed from primary tumors and metastatic deposits into the blood stream; see entire document (e.g., the abstract).  Pantel et al. teaches metastasis is a process that consists of several stochastic events including cell migration, local invasion, intravasation of tumor cells into the circulation, dissemination, arrest at secondary and primary sites, extravasation at distant sites, colonization, engraftment at distant sites, and finally formation of clinically detectable metastasis (see, e.g., page 1216 and Figure 1 at page 1217).
It would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have acquired a sample of blood from a human subject having a salivary adenoid cystic carcinoma to determine the presence of circulating cancer cells therein and then determine if the cancer cells express CCR5 before administering maraviroc to the subject in an amount effective to reduce the migration, invasion and PNI activity of salivary adenoid cystic carcinoma cells expressing CCR5 in circulation in the subject and thereby reduce metastases.  This is because, as Pantel et al. teaches, CTCs give rise to metastases and because, as Shen et al. teaches, the CCL5/CCR5 axis contributes to the perineural invasion of human salivary adenoid cystic carcinoma, because CCR5 and its ligand CCL5 are expressed by salivary adenoid cystic carcinoma cells and the expression of CCR5 was significantly associated with the perineural invasion (PNI) activity of salivary adenoid cystic carcinoma cells, and, in particular, because Shen et al. teaches maraviroc effectively blocks the migration, invasion and PNI activity of salivary adenoid cystic carcinoma cells expressing CCR5.  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to better or more effectively manage or treat salivary adenoid cystic carcinoma in the subject.
With particular regard to claim 12, although Shen et al. does not expressly teach identifying a cancer in a human subject as being susceptible to a CCR5 inhibitor before administering to the subject an effective amount of maraviroc to block the migration, invasion and PNI activity of salivary adenoid cystic carcinoma cells, it would have been understood that maraviroc, a known CCR5 inhibitor, most certainly acts to block the migration, invasion and PNI activity of salivary adenoid cystic carcinoma cells by blocking the function of CCR5 expressed in the cells and accordingly it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have determine the probable susceptibility of the cells to maraviroc on the basis of the expression thereby of CCR5, the molecular target of maraviroc.  In addition, although Shen et al. does not teach the determination of expression of CCR5 using an ELISA, given the fact the ELISA was so well known and routinely used as of the effective filing date of the claimed invention, as well as the fact that Shen et al. teaches other immunoassays involving immunofluorocytochemistry and flow cytometry for use in detecting CCR5, it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have detected the presence of CCR5 on circulating tumor cells in the sample acquired from the subject by performing an ELISA using an antibody that specifically binds to CCR5. 

34.	Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (Oncol. Rep. 2014 Feb; 31 (2): 800-6) in view of Pantel et al. (Oncogene. 2016 Mar 10; 35 (10): 1216-24; electronically published June 8, 2015), as applied to claims 1, 2, 7, 8, 10, and 12 above, and further in view of Yoshioka et al. (Oral Science International. 2015; 12: 67-71 ; electronically published April 11, 2015).
	The claims are herein drawn to the method according to claim 18 in which the DNA damaging agent is paclitaxel. 
	Shen et al. and Pantel et al. teach that which is set forth in the above rejection but do not expressly teach administering paclitaxel to the subject.
	Yoshioka et al. teaches the use of a combination of paclitaxel and cetuximab to reduce the lung metastasis of adenoid cystic carcinoma arising from the salivary gland; see entire document (e.g., the abstract).
It would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have acquired a sample of blood from a human subject having a salivary adenoid cystic carcinoma to determine the presence of circulating cancer cells therein and then determine if the cancer cells express CCR5 before administering maraviroc, as well as paclitaxel and cetuximab, to the subject, each in amounts effective to reduce the migration, invasion and PNI activity of salivary adenoid cystic carcinoma cells expressing CCR5 in circulation in the subject and particularly to reduce lung metastases.  This is because, as Pantel et al. teaches, CTCs give rise to metastases and because, as Shen et al. teaches, the CCL5/CCR5 axis contributes to the perineural invasion of human salivary adenoid cystic carcinoma, because CCR5 and its ligand CCL5 are expressed by salivary adenoid cystic carcinoma cells and the expression of CCR5 was significantly associated with the perineural invasion (PNI) activity of salivary adenoid cystic carcinoma cells, and, in particular, because Shen et al. teaches maraviroc effectively blocks the migration, invasion and PNI activity of salivary adenoid cystic carcinoma cells expressing CCR5 and because Yoshioka et al. teaches the use of a combination of paclitaxel and cetuximab to reduce the lung metastasis of adenoid cystic carcinoma arising from the salivary gland.  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to better or more effectively manage or treat salivary adenoid cystic carcinoma in the subject.

34.	Claims 1, 2, 5-8, 10, 12, 16-24, and 26 are rejected under 35 U.S.C. 103 as being obvious over Sicoli et al. (Cancer Res. 2014 Dec 1; 74 (23): 7103-14).
	Sicoli et al. teaches introduction of prostate cancer cells into the circulation of a subject leads to the development of multiple tumors in different organs; see entire document (e.g., page 7106).  Sicolo et al. teaches gene expression analysis showed the involvement of the activation of the CCR5 signaling axis in metastasis (see, e.g., page 7104), further disclosing that oncogenic Src induces CCR5 signaling in prostate epithelial cells (see, e.g., page 7111).  Sicoli et al. discloses that the metastases exhibit the histologic features of the primary prostate tumors and demonstrates that  metastatic bone tumors express CCR5 (see, e.g., pages 7106 and 7108).  Sicoli et al. teaches the tumor cells over-express CCR5 (see, e.g., page 7107 and Supplementary Figure 6), and discloses that recent studies have revealed that expression of CCR5 by breast tumor cells promotes invasion and metastasis (see, e.g., page 7108).  Sicolo et al. teaches maraviroc, a known the CCR5 inhibitor reduces prostate tumor bone and brain metastasis in subjects (see, e.g., page 7106).  Sicolo et al. discloses, “[the] current studies demonstrate the development of a murine model that recapitulates human prostate cancer in several important ways”  and suggests the model developed will prove to be a useful complement to the currently available preclinical models of prostate cancer (page 7110).  Sicolo et al. concludes on the basis of the results reported therein that oral administration of the CCR5 inhibitor maraviroc, an FDA-approved compound used for treatment of HIV deployed at similar dose as that used in the clinic, may be used clinically to reduce the metastatic burden in human patients with prostate cancer and suggests that clinical trials be undertaken to assess the efficacy of treating prostate cancer with maraviroc (see, e.g., page 7112).  Sicolo et al. teaches immunoassays including assays that use of a flow cytometer to assess expression of CCR5 by cells using an antibody that specifically binds to CCR5 (see, e.g., page 7105). In addition, citing Kim et al. (Cancer Res. 2005 May 1; 65 (9): 3707-15) (reference #13), Sicolo et al. teaches that it was found using an experimental bone metastasis model of human prostate cancer that a combination of therapeutic agents including paclitaxel was found effective to induce prostate cancer cells to undergo apoptosis and significantly preserved bone structure, while reducing the incidence of lymph node metastasis (see, e.g., page 7111).
It would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have acquired a sample of blood from a human subject having a prostate cancer to determine the presence of circulating prostate cancer cells therein and then determine if the cancer cells express CCR5 before administering maraviroc to the subject in an amount effective to reduce the invasion and metastasis of cancer cells expressing CCR5 in circulation in the subject.  This is because, as Sicolo et al. teaches, circulating tumor cells expressing CCR5 give rise to metastases by a process that involves signaling events mediated by the CCR5 axis and demonstrates that maraviroc effectively blocks the migration and invasion of prostate cancer cells to reduce metastases.  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to better or more effectively manage or treat prostate cancer in the subject. 
With particular regard to claim 12, although Sicolo et al. does not expressly teach identifying a cancer in a human subject as being susceptible to a CCR5 inhibitor before administering to the subject an effective amount of maraviroc to block the metastasis of prostate cancer cells, it would have been understood that maraviroc, a known CCR5 inhibitor, most certainly acts to block the invasion and metastasis of cancer cells by blocking the function of CCR5 expressed in the cells and accordingly it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have determine the probable susceptibility of the cells to maraviroc on the basis of the expression thereby of CCR5, the molecular target of maraviroc.  In addition, although Sicolo et al. does not teach the determination of expression of CCR5 using an ELISA, given the fact the ELISA was so well known and routinely used as of the effective filing date of the claimed invention, as well as the fact that Sicolo et al. teaches other immunoassays involving flow cytometry for use in detecting CCR5, it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have detected the presence of CCR5 on circulating tumor cells in the sample acquired from the subject by performing an ELISA using an antibody that specifically binds to CCR5. 
Then with particular regard to claims 5 and 16, because Sicolo et al. teaches recent studies revealed that expression of CCR5 by breast tumor cells promotes invasion and metastasis, it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have acquired a sample of blood from a human subject having a breast cancer to determine the presence of circulating breast cancer cells therein and then determine if the cancer cells express CCR5 before administering maraviroc to the subject in an amount effective to reduce the invasion and metastasis of cancer cells expressing CCR5 in circulation in the subject.  This is because, as Sicolo et al. teaches, circulating tumor cells expressing CCR5 give rise to metastases by a process that involves signaling events mediated by the CCR5 axis and demonstrates that maraviroc effectively blocks the migration and invasion of cancer cells to reduce metastases.  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to better or more effectively manage or treat prostate cancer in the subject. 
Lastly with particular regard to claims 18-24, given that Sicolo et al. teaches the use of a combination of therapeutic agents including paclitaxel to induce prostate cancer cells to undergo apoptosis, significantly preserve bone structure, and reduce the incidence of lymph node metastasis in an animal model of metastasis model of human prostate cancer, it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have acquired a sample of blood from a human subject having a breast cancer to determine the presence of circulating breast cancer cells therein and then determine if the cancer cells express CCR5 before administering maraviroc, together with the combination of therapeutic agents disclosed by Kim et al., which includes paclitaxel, to the subject in amounts effective to reduce the invasion and metastasis of cancer cells expressing CCR5 in circulation in the subject.  This, in part, is because, as Sicolo et al. teaches, circulating tumor cells expressing CCR5 give rise to metastases by a process that involves signaling events mediated by the CCR5 axis and demonstrates that maraviroc effectively blocks the migration and invasion of cancer cells to reduce metastases.  This is also because in citing Kim et al. Sicolo et al. teaches a combination of therapeutic agents including paclitaxel that is effective to further reduce metastasis, while preserving bone structure in spite of the presence of bone metastases.  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to better or more effectively manage or treat prostate cancer in the subject. 

35.	Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sicoli et al. (Cancer Res. 2014 Dec 1; 74 (23): 7103-14), as applied to claims 1, 2, 5-8, 10, 12, 16-24, and 26 above, and further in view of Lupo et al. (Biochim. Biophys. Acta. 2014 Aug; 1846 (1): 201-15; electronically published July 12, 2014).
	The claims are herein drawn to the method according to claim 18 in which the DNA damaging agent is a PARP inhibitor. 
	Sicoli et al. teaches that which is set forth in the above rejection but do not expressly teach administering a PARP inhibitor to the subject.
	Lupo et al. teaches the use PARP inhibitors to treat prostate and breast cancer and manage metastasis; see entire document (e.g., the abstract).
It would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have acquired a sample of blood from a human subject having a salivary adenoid cystic carcinoma to determine the presence of circulating cancer cells therein and then determine if the cancer cells express CCR5 before administering maraviroc, as well as a known PARP inhibitor as disclosed by Lupo et al., to the subject, each in amounts effective to reduce the metastasis of cancer cells expressing CCR5 in circulation in the subject.  This is, in part, because, as Sicolo et al. teaches, circulating tumor cells expressing CCR5 give rise to metastases by a process that involves signaling events mediated by the CCR5 axis and demonstrates that maraviroc effectively blocks the migration and invasion of prostate cancer cells to reduce metastases.  This is also because Lupo et al. teaches the use PARP inhibitors to treat prostate and breast cancer and manage metastasis.  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to better or more effectively manage or treat prostate or breast cancer in the subject. 
  
Conclusion
36.	No claim is allowed.

37.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	U.S. Patent Application Publication No. 2017/0231991-A1 teaches measuring the CCR5 expression by metastatic tumor cells in a biological sample acquired from a subject to determine if the expression level is elevated to thereby identify the subject as being at risk for developing metastases and then treating the cancer by administering to the subject an effective amount of maraviroc or vicriviroc to inhibit tumor cell migration and invasion and thereby suppress the formation of metastases. 
	Mu et al. (Cancer Res. 2015 May; 75 (9 Suppl.): Abstract # R6-14-06 ) teaches maraviroc and vicriviroc, both inhibitors of human CCR5, are capable of suppressing the migration and invasion of inflammatory breast cancer cells. 
	Lin et al. (Cancer Sci. 2012; 103 (5): 904-12) teaches abundant CCR5 expression by breast cancer lymph node metastases. 
	Vaday et al. (Prostate. 2006; 66: 124-34) teaches TAK-779, a non-peptide antagonist of CCR5, inhibits CCL5-induced prostate cell invasion.
	Mañes et al. (J. Exp. Med. 2003 Nov 3; 198 (9): 1381-9) teaches CCR5 expression influences the progression of human breast cancer. 
	Zhang et al. (Oncol. Rep. 2009; 21: 1113-21) teaches the role of CCR5 in breast cancer progression; Zhang et al. teaches an anti-CCR5 antibody is capable of inhibiting invasion of CCR5-expressing breast cancer cells.
	Ochoa-Callejero et al. (PLoS One. 2013; 8 (1): e53992; pp. 1-13) teaches the complex process that was used to determine if maraviroc, a known CCR5 antagonist that has been used to reduce viral load in HIV patients, can be used to treat hepatocellular carcinoma using a mouse model.
	Mencarelli et al. (Transl. Oncol. 2013 Dec; 6 (6): 784-93) teaches CCR5 antagonism by maraviroc reduces the potential for gastric cancer cell dissemination.
	Banys-Paluchowski et al. (Geburtshilfe Frauenheilkd. 2015 Mar; 75 (3): 232-7) teaches the prognostic relevance of circulating tumor cells in molecular subtypes of breast cancer.
	U.S. Patent Application Publication No. 20190314371-A1 teaches a method for identifying a cancer in a subject or a subject subpopulation suitable for treatment with a CCR5 antagonist to treat, prevent, or manage metastasis of CCR5-expressing cancer cells comprising identifying whether a cancerous tissue is enriched for CCR5 and CCL5 expression relative to a counterpart healthy tissue and administering a therapeutically effective amount of a CCR5 antagonist to the subject.
	Although not prior art, Yang et al. (Ann. Hepatol. Mar-Apr 2021; 21: 100265; pp. 1-8) teaches the CCR5 antagonist maraviroc significantly inhibited cell proliferation, migration and invasion in HuCCT1 cells and spheroid formation and invasion in KMBC cells.
Aldinucci et al. (Mediators Inflamm. 2014; 2014: 292376; pp. 1-12) teaches the role of CCR5 and its ligand CCL5 in the progression of cancer and teaches maraviroc and vicriviroc are CCR5 antagonists that are capable of reducing invasion of basal breast cancer cells.
Velasco-Velazquez et al. (Cancer Res. 2012; 72 (15): 3839-50) teaches CCR5 antagonist blocks metastasis of basal breast cancer cells.
	Newly cited, Leeson et al. (Nat. Rev. Drug Discov. 2007 Nov; 6 (11): 881-90) teaches the influence of drug-like concepts on decision-making in medicinal chemistry.
	Span et al. (Int. J. Cancer. 2015 Jan 1; 136 (1): 91-7) teaches determining the expression of CCR5 in human breast cancer cells and suggests that breast cancer patients wildtype for CCR5 genotype may benefit from the use of CCR5 antagonists such as maraviroc.
	Velasco-Velazquez et al. (Oncoimmunology. 2013 Apr 1; 2 (4) :e23660; pp. 1-4) teaches the CCL5/CCR5 axis promotes metastasis in basal breast cancer; and moreover teaches maraviroc and vicriviroc were found to be capable of impairing CCL5-stimulated cytoplasmic calcium waves and reducing the invasiveness of basal breast cancer cells.
	Although not prior art, Jiao et al. (Cancer Res. 2019 Oct 1; 79 (19): 4801-4807author manuscript; pp. 1-15) reviews recent advances targeting CCR5 for cancer.

38.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
February 12, 2022



    
        
            
        
            
        
            
        
            
    

    
        1 This position is supported, for example, by the teachings of Kang et al. (J. Biol. Chem. 2012 May 11; 287 (20): 16499-509), which describes a CCR5 inhibitor that despite binding to the transmembrane pocket of CCR5 acts by a mechanism that is distinct from that of maraviroc; see entire document (e.g., the abstract).
        
        2 As noted in the Advisory Action mailed October 22, 2021, Applicant's reply filed October 5, 2021 has overcome the rejection of claims under 35 U.S.C. § 102(a)(2) or 103 as being anticipated by or obvious over U.S. Patent Application Publication No. 2013/0303512-A1.
        3 As before noted, due to alternative splicing of the gene encoding human “CCR5”, there are a plurality of different transcript variants encoding structurally and functionally disparate isoforms or variants of human “CCR5”. See, e.g., Mummidi et al. (J. Biol. Chem. 1997 Dec 5; 272 (49): 30662-71) (see entire document; e.g., the abstract).
        
        4 See M.P.E.P. § 2172 (II).
        5 Claims 1 and 18 recite methods “for a human subject with cancer”, as opposed to methods for treating cancer; and claim 12 recites a method of identifying a cancer in a subject and providing an inhibitor to the subject, again as opposed to a method for treating cancer in a subject comprising administering to the subject an inhibitor.
        6 Claim 7 is directed to other “CCR5 inhibitors” but it appears that only maraviroc and vicriviroc are actually described by this application as being capable of inhibiting migration of metastatic breast cancer cells (see, e.g., Figure 3).
        7 Again, however, since it is not clear what objective must actually be achieved it is generally not going to prove possible to discover the identities of “CCR5 inhibitors” that are suitably and effectively used in practicing the claimed invention.
        
        8 Once again it is not clear what effect the inhibitor must have or in other words which activity or function of CCR5 the inhibitor must act to inhibit.
        9 Do each of the specifically named substances act to inhibit the same activity or function of CCR5?  Does each act to inhibit the migration and invasion of human breast cancer cells through a Matrigel™-coated membrane in vitro?  If so, where is the evidence?  Where, for example, is there any factual evidence to support the assertion that N-(1S)-3-3-(3-Isopropyl-5-methyl-4H-1,2,4-triazol-4-yl)-exo-8-azabicyclo-[3.2.1]oct-8-yl-1-phenylpropyl-4,4,4-trifluorobutanamide inhibits the migration and invasion of human cancer cells? 
        
        10 See, e.g., Woollard et al. (Drug Des. Devel. Ther. 2015; 9: 5447–5468); see entire document (e.g., the abstract).  See also Kim et al. (Expert Opin. Investig. Drugs. 2016 Dec; 25 (12): 1377-92; author manuscript; pp. 1-33); see entire document (e.g., pages 3-5).  Notably Kim et al. discloses the success of maraviroc and the failures of vicriviroc and aplaviroc (another candidate CCR5 antagonist) was recently scrutinized in reference to lack of druglikeness in these compounds as the potential reasons for failure in the clinic and setting the stage for future innovation (see page 5).  This suggests that despite the presence of a common phenylpropylpiperidine pharmacophore, these three compounds exert substantially different effects when administered to humans. 
        11 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        12 Then, too, Applicant is duly reminded that supporting documents cannot be relied upon to correct the deficiencies of the specification by supplying the necessary and essential teachings, guidance, and exemplification that the specification lacks.  See M.P.E.P. § 2164.05(a).
        
        13 This is because the specification only shows maraviroc (and vicriviroc) are effectively used to inhibit the migration of metastatic human breast cancer cells through a Matrigel™-coated membrane in vitro (see, e.g., Figure 3). 
        
        14 See, e.g., Clotet (J. Infect. Dis. 2007 Jul 15; 196 (2): 178-80); see entire document. 
        15 The circulatory system is understood to be an organ system that permits blood and lymph to circulate throughout the body.
        16 The circulatory system is understood to be an organ system that permits blood and lymph to circulate throughout the body.
        17 Here Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        18 To avoid raising an issue under 35 U.S.C. § 112(a) with regard to the written description requirement and in particular the prohibition thereby of new matter, it is suggested that claim 12 be amended to use language provided for by the disclosure and/or the original claims.
        
        19 Here Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        20 According to the disclosure in paragraph [0062] at page 19 of the specification vicriviroc is (5-({4-[(3,V)-4-{2-methoxy-1-[4-(trifluoromethyl)phenyl]ethyl}-3-methylpiperazin-l-yl]-4-methylpiperidin-l-yl}carbonyl)-4,6- dimethylpyrimidine).
        21 According to the disclosure in paragraph [0062] at page 19 of the specification vicriviroc is (5-({4-[(3,V)-4-{2-methoxy-1-[4-(trifluoromethyl)phenyl]ethyl}-3-methylpiperazin-l-yl]-4-methylpiperidin-l-yl}carbonyl)-4,6- dimethylpyrimidine).
        22 The only methods expressly mentioned by the disclosure are methods for measuring CCR5 expressed on circulating tumor cells in the blood of a patient (see, e.g., paragraphs [0012] and [0055]), methods for monitoring treatment of a patient (see, e.g., paragraph [0014]), methods for determining therapeutic substratification (see, e.g., paragraph [0015]), methods for treating a cancer (see, e.g., paragraphs [0016] and [0055]), methods for reducing DNA cancer cell repair (see, e.g., paragraph [0020]), methods for improving the efficacy of a therapeutic treatment (see, e.g., paragraph [0021]), methods for detecting candidate patients (see, e.g., paragraph [0022]); and it appears that the only methods described which comprise a step by which a CCR5 inhibitor is administered to a subject are methods for determining therapeutic substratification and methods for treating a cancer. 
        23 Notably, according to Yang et al. (Cancer Cell Int. 2019 Dec 18; 19: 341; pp. 1-13), circulating tumor cells (CTCs) with morphologic features similar to the primary solid tumor were initially discovered by Thomas Ashworth through an autopsy of a cancer patient 150 years ago, the results of which are described in a paper published in 1869 (see entire document; e.g., page 2) .